IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 KEVIN WILLIAMS,                            : No. 78 WM 2019
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 GLOBEL TEL*LINK CORP., ET. AL.,            :
                                            :
                     Respondent             :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days to submit

his Petition for Allowance of Appeal.